Citation Nr: 1047533	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  09-01 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating higher than 30 percent for residuals of a 
fractured left tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from September 
1991 to September 1993.

This appeal to the Board of Veterans' Appeals (Board) is from a 
June 2008 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in in Nashville, Tennessee, which 
confirmed and continued a 10 percent rating then in effect for 
the residuals of a left tibia fracture.

As support for his claim for a higher rating for this disability, 
the Veteran testified at a videoconference hearing in January 
2010 before the undersigned Veterans Law Judge of the Board.

Subsequently, in June 2010, the Board remanded the claim to the 
RO via the Appeals Management Center (AMC) for further 
development and consideration, including especially to have the 
Veteran reexamined to reassess the severity of this disability.

The Veteran had this requested VA examination in July 2010 and, 
after considering the results of it, the AMC issued a decision in 
September 2010 increasing the rating for this disability from 10 
to 30 percent, retroactively effective from November 8, 2007, the 
date of receipt of the claim for a higher rating for this 
disability.  He has since continued to appeal, requesting an even 
higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (A 
Veteran is presumed to be seeking the highest possible rating, 
unless he expressly indicates otherwise).  So the claim now at 
issue is whether he is entitled to a rating higher than 30 
percent for this disability.




FINDING OF FACT

The Veteran uses a knee brace, especially to help manage his 
pain, but he does not have nonunion of his tibia and fibula with 
loose motion.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent for 
the left tibia fracture residuals.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5256-5263 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a 
claim, including the downstream disability rating and effective 
date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

A reviewing court, in considering the rule of prejudicial error, 
is precluded from applying a mandatory presumption of prejudice 
rather than assessing whether, based on the facts of each case, 
the error was outcome determinative.  All VA notice errors are 
not presumptively prejudicial.  That would impose an unreasonable 
evidentiary burden on VA to rebut the presumption and require VA 
to demonstrate why any error is harmless, rather than requiring 
the Appellant, as the pleading party, to show the error was 
harmful.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) 
initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 
(2008), that prejudicial deficiencies in the timing or content of 
a VCAA notice could be cured by showing the essential fairness of 
the adjudication will not be affected because:  (1) the defect 
was cured by actual knowledge on the part of the claimant 
("Actual knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates an 
awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a benefit 
could not have been awarded as a matter of law.  Sanders v. 
Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007).  



Additionally, consideration was given to "whether the post-
adjudicatory notice and opportunity to develop the case that is 
provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the Veteran, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009), the Federal Circuit Court vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court ... requires the VA to 
notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments."  Vazquez, 2009 
WL 2835434, at 10.

It also since has been held in Vazquez-Flores v. Shinseki, No. 
05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010), that after a 
notice error, such as failing to inform the Appellant to submit 
evidence demonstrating the effect that a worsening of the 
disability has on employment, is found in an increased rating 
claim, the Appellant's burden to demonstrate prejudice, at the 
CAVC level, does not shift to VA unless notice is not provided at 
all.



In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in November 2007 
and July 2008.  These letters informed him of the evidence 
required to substantiate his claim and of his and VA's respective 
responsibilities in obtaining this supporting evidence.  
The November 2007 letter also complied with Dingess by as well 
discussing the downstream disability rating and effective date 
elements of the claim.  So he has received all required VCAA 
notice.  And although both of those notices did not precede the 
initial adjudication of his claim in June 2008, only that initial 
November 2007 notice, his claim has been readjudicated in the 
September 2010 SSOC (and rating increased), so even since 
providing the additional July 2008 notice.  The timing defect in 
the provision of that additional July 2008 notice therefore has 
been rectified ("cured") since the claim has been reconsidered 
since providing that additional notice.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable, and 
therefore appellate review may proceed without prejudicing him.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his 
VA and identified private treatment records, and arranged for VA 
compensation examinations to assess the severity of his 
disability.  This included, pursuant to the Board's June 2010 
remand directive, having him reexamined in July 2010 to reassess 
the severity of this disability - including to determine the 
extent of any associated left knee and/or ankle impairment that 
could be attributed to the left tibia (lower leg) fracture.  So 
in obtaining this necessary information, there was substantial 
compliance with this remand directive.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Moreover, because the Board now has the 
information and evidence needed to properly assess the severity 
of this disability, further examination is not required.  
38 C.F.R. § 3.327(a) (2010).  See also Caffrey v. Brown, 6 
Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 
(1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Therefore, 
the Board finds that VA has complied with the duty-to-assist 
requirements.



II.  Analysis-Entitlement to a Rating Higher than 30 Percent 
for the Left Tibia Fracture Residuals

During service, in June 1992, the Veteran fractured his left 
tibia requiring the surgical insertion of an intramedullary rod.  
Shortly after separation from service in September 1993, a 
November 1993 VA examination revealed good healing of the tibia 
- albeit with some residual pain.  He had full range of motion 
of his left knee and left ankle.

The residual disability from that fracture subsequently was 
service connected in a May 1994 decision, and the RO assigned an 
initial 10 percent rating under 38 C.F.R. § 4.71a, DC 5262 (for 
impairment of the tibia and fibula), retroactively effective from 
September 24, 1993, the day following separation from service.

Since then, the Veteran filed a November 2007 claim for a higher 
rating, which, although initially denied in the June 2008 RO 
decision that precipitated this appeal, since has been increased 
to 30 percent (also under DC 5262) in September 2010, 
retroactively effective from that November 2007 claim.  He has 
continued to appeal, requesting an even higher rating.  See AB, 6 
Vet. App. at 38-39.

In the hearing testimony he had provided in January 2010, so 
before the Board's June 2010 remand of his claim and consequent 
later increase in the rating for his disability from 10 to 30 
percent, the Veteran had claimed that this disability 
had continued to worsen even since his then most recent VA 
examination in December 2008.  And in further explanation, he had 
contended the disability not only involved his left tibia (lower 
leg), but also his adjacent left knee and ankle because the steel 
rod that was inserted in service, following the fracture, 
extended to these additional parts of this extremity.



The Veteran had further testified during his hearing that he had 
had to undergo additional surgery since service to "clean out" 
damaged cartilage in this knee, and that the areas around the 
screws holding the steel rod were tender and painful, especially 
on exertion, but also even while at rest.  He had added that he 
also at times had swelling in this extremity, that he had a brace 
for instability, and that his disability impeded his work as a 
machine repairman.  So considering the amount of time he had 
missed from work then recently on account of this disability, 
he believed a higher rating under 38 C.F.R. § 4.71a, DC 5262, was 
justified.

All of this prompted the Board to remand his claim in June 2010 
to have him reexamined in July 2010 to reassess the severity of 
this disability.

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule).  
Ratings are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 
4.3.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary concern.  
Although a rating specialist is directed to review the recorded 
history of a disability to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

But the Court also has explained that, in determining the present 
level of disability, it may be necessary to "stage" the rating 
if the factual findings show distinct time periods where the 
service-connected disability has exhibited symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  


The relevant temporal focus for adjudicating an increased-rating 
claim is on the evidence concerning the state of the disability 
from one year before the claim for a higher rating was filed 
until VA makes a final decision on the claim.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Since there were questions concerning whether the Veteran has 
knee impairment associated with his left tibia fracture, the 
Board must consider the potential applicability of DCs 5260 and 
5261 (for limitation of flexion and extension of the leg and 
knee), aside from DC 5262 (for impairment of the tibia and 
fibula).

DC 5260 provides a maximum rating of 30 percent for leg and knee 
flexion limited to 15 degrees.  There is no higher rating under 
this code.

DC 5261 provides a 30 percent rating for limitation of leg and 
knee extension to 20 degrees, a higher 40 percent rating for 
extension limited to 30 degrees, and an even higher (and maximum) 
50 percent rating for extension limited to 45 degrees.  

Degenerative or traumatic arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate DCs for the specific joints or joint involved, so in 
this instance refer the adjudicator to DCs 5260 and 5261 because, 
as mentioned, they concern leg and knee range of motion on 
flexion and extension, respectively.  38 C.F.R. § 4.71a, DCs 5003 
and 5010.

VA's General Counsel has held that separate ratings may be 
granted based on limitation of flexion (DC 5260) and limitation 
of extension (DC 5261) of the same knee joint.  See VAOPGCPREC 9-
04 (Sept. 17, 2004), 69 Fed. Reg. 59,990 (2005).

Regarding the ankle, under DC 5271, a 10 percent rating is 
warranted for "moderate" limitation of motion, whereas a 20 
percent rating requires "marked" limitation of motion.

Other impairment of the knee is rated under DC 5257.  A 30 
percent rating, the highest under this other code, requires 
recurrent subluxation or lateral instability that is "severe".

VA's General Counsel has held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257, respectively.  See VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (July 1, 1997; revised July 24, 1997).  But to warrant an 
additional rating, there must be additional disability.  The 
General Counsel explained that, if the Veteran has recurrent 
subluxation or lateral instability under DC 5257, to warrant a 
separate rating under DC 5003 for arthritis he must also have 
limitation of motion that at least meets the criteria for a zero-
percent (i.e., noncompensable) rating under DC 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more).  Id.

VA's General Counsel subsequently held in VAOPGCPREC 9-98 
(August 14, 1998) that a separate rating for arthritis also could 
be based on X-ray findings and painful motion under 38 C.F.R. § 
4.59.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997).  This is because, read together, DC 5003 and 38 
C.F.R. § 4.59 provide that painful motion due to degenerative 
arthritis, which is established by X-ray, is deemed to be 
limitation of motion and warrants the minimum rating for a joint, 
even if there is no actual limitation of motion.  See Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective enervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The Veterans Court has held that VA adjudicators must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated functional 
loss in light of 38 C.F.R. § 4.40, which requires the VA to 
regard as "seriously disabled" any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating based 
on greater limitation of motion due to pain on use, 
including during "flare-ups" (i.e., when the pain is most 
problematic) or prolonged, repetitive activity.

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  In addition, actually painful, unstable, or 
malaligned joints, due to healed injury, are as entitled to at 
least the minimum compensable rating for the joint.  The joints 
should be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See 38 C.F.R. § 4.59.

In considering the potential applicability of other DCs, the 
Board finds that 5256 (ankylosis of the knee), 5258 (dislocation 
of semilunar cartilage), and 5263 (genu recurvatum) are 
inapplicable as the medical and other evidence does not show the 
Veteran has the type of impairment contemplated by these other 
DCs.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of DC 
should be upheld if it is supported by explanation and evidence).  
Any change in DC by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  For example, the mere fact that he continues to have 
range of motion in his knee, albeit not normal range of motion, 
in turn means that, by definition, his knee is not ankylosed.  
This rules out application of DC 5256.  The same is true of his 
left ankle, since he retains motion in it as well, so DCs 5270 
and 5272 also do not apply.  Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) citing Dorland's Illustrated Medical Dictionary at 86 
(27th ed. 1988) (Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."); see also 
Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis 
v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  

According to DC 5262, which, again, concerns impairment of the 
tibia and fibula, a 30 percent rating is warranted for malunion 
of the tibia and fibula with marked knee or ankle disability.  A 
higher 40 percent rating requires nonunion of the tibia and 
fibula with loose motion, requiring a brace.

VA's Rating Schedule generally does not define what exactly is 
meant by the descriptive words "moderate", "marked" and 
"severe", etc.  And rather than applying a mechanical formula, 
the Board must evaluate all of the evidence for "equitable and 
just decisions."  38 C.F.R. § 4.6.

Applying the above criteria to the facts of this case, the Board 
finds that the preponderance of the evidence is against assigning 
a disability rating higher than 30 percent (the existing rating) 
for the Veteran's left tibia fracture residuals.  There is no 
basis for a higher rating than 30 percent under DC 5262 because 
he does not have the required nonunion of his tibia and fibula 
(the two bones in his lower leg), even though he uses a knee 
brace.  This brace, incidentally, is primarily to help manage his 
pain.  The July 2010 VA examiner determined the Veteran's 
left tibia fracture residuals were at least moderate in severity, 
impairing his ability to kneel and crawl and, in turn, impairing 
his ability to work as a mechanic.  Most significantly, though, 
none of the X-ray findings from the February and December 2008 
and July 2010 VA examinations suggest there is nonunion of the 
tibia and fibula, let alone with loose motion requiring this 
brace.  He certainly has worn a brace to his VA examinations; 
this much is clear, but there is no indication he also has the 
requisite "nonunion" (as opposed to "malunion") of his tibia 
and fibula that would support a higher 40 percent rating under DC 
5262.  Because of the successive nature of the rating criteria, 
such that the evaluation for each higher disability rating 
includes the criteria of each lower disability rating, each of 
the criteria listed in the 40 percent rating must be met in order 
to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 
152, 156 (2009).  See also Johnson v. Brown, 7 Vet. App. 95 
(1994) (holding that only one disjunctive "or" requirement must 
be met in order for an increased rating to be assigned) versus 
Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the 
conjunctive "and" in a statutory provision meant that all of the 
conditions listed in the provision must be met).

The Veteran does not objectively exhibit instability of his left 
knee, though, as mentioned, he has presented to his VA 
compensation examinations wearing a knee brace.  Based on the 
findings of his VA examinations, this brace is not primarily 
intended to stabilize his left knee, rather, the most recent July 
2010 VA examiner indicated, instead, the Veteran "is now wearing 
an unloader brace to help with pain management."  And both the 
July 2010 VA examiner and prior December 2008 VA examiner 
specifically found on physical examination of the left knee that 
there was no instability.  So this precludes assigning a separate 
compensable rating for this under DC 5257.

Moreover, although there is X-ray confirmation of osteoarthritic 
changes in this knee with associated pain (see the July 2010 VA 
examination report), the Veteran already has the highest possible 
rating available under DC 5260 of 30 percent regarding limited 
flexion.  If a Veteran is already receiving the maximum 
disability rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 38 
C.F.R. §§ 4.40 and 4.45 are applicable.  See Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).

And the Veteran's leg and knee extension is not limited to the 30 
degrees needed to alternatively assign a higher 40 percent rating 
under DC 5261, even when considering his pain.  Indeed, range-of-
motion findings during his December 2008 and more recent July 
2010 VA examinations showed that he had normal extension, i.e., 
to 0 degrees, even when considering objective indications of pain 
on motion.  Similarly, none of the range-of-motion findings in 
his private treatment records shows any limitation of extension, 
certainly not to the extent supportive of a higher 40 percent 
rating under DC 5261.

As well, there is no basis to "stage" his rating under Hart 
because his left tibia fracture residuals have never been more 
than 30-percent disabling at any time since November 2006 (one 
year prior to filing his claim for a higher rating 
in November 2007).

And since, for these reasons and bases discussed, the 
preponderance of the evidence is against his claim, the benefit-
of-the-doubt doctrine is inapplicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to 
warrant referring this case for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1) (2009).  See also Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Board finds no evidence that the Veteran's 
disability markedly interferes with his ability to work, meaning 
above and beyond that contemplated by his now higher 30 percent 
schedular rating (keeping in mind that his rating used to be just 
10 percent).  See 38 C.F.R. § 4.1, indicating that, generally, 
the degrees of disability specified in the Rating Schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  See, too, Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).  The July 2010 VA examiner determined 
the Veteran's left tibia fracture residuals were at least 
moderate in severity, impairing his ability to kneel and crawl 
and, in turn, impairing his ability to work as a mechanic.  But, 
again, an employment impairment such as this is not tantamount to 
concluding there is the required marked interference with his 
ability to work - especially since by all accounts he continues 
to work in this same job, despite this impairment.  And there is 
no indication, for example, of any less-than-favorable 
performance reviews or evaluations, demotions, requests, demands 
or recommendations to change positions to have other less 
physically demanding job responsibilities, etc.



Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
suggesting the Veteran is not adequately compensated for this 
disability by the regular rating schedule.  He had two surgeries 
in 2008 to treat his disability, but they were outpatient 
procedures.  And, on the whole, his evaluation and treatment 
primarily has been on an outpatient basis, not as an inpatient, 
much less frequent inpatient.  Extra-schedular consideration 
therefore is unwarranted.  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 
(August 16, 1996).


ORDER

The claim for a rating higher than 30 percent for the residuals 
of the left tibia fracture is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


